DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6–12 and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al., US 4,324,701 (“Honda”).  Claims 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Liu et al., US 2009/0000260 (“Liu”).  
Claim 1 is directed to a mounting mat system for a pollution control element or chemical reactor.  The system comprises at least four substrates.  Each substrate 

    PNG
    media_image1.png
    1001
    1456
    media_image1.png
    Greyscale

Honda discloses a catalyst assembly comprising nine catalysts units 1 (i.e., substrates).  Honda Fig. 3, col. 2, ll. 14–38.  Each catalyst unit 1 comprises a front face (upstream face), a rear face (downstream face) and four flat side faces extending between the front and rear faces.  Id. at Figs. 3, 6.  The side faces are covered by heat-resistant packings 2, 7, 8 (i.e., mounting mats).  Id. at col. 2, ll. 14–38.    

    PNG
    media_image2.png
    1059
    1266
    media_image2.png
    Greyscale

Honda differs from claim 1 because, two packings 2, 8 are used to cover three of the flat side faces of each catalyst unit 1, rather than a single mounting mat as required by the claim.  Honda Fig. 3, col. 2, ll. 14–38
However, Honda teaches that the packings can be molded to a variety of shapes in accordance with the invention.  Honda, col. 2, ll. 62–64.  The configuration of the packings is meant to prevent the units 1 from slipping out of place during transportation and installation.  Id. at col. 3, ll. 7–25.  Additionally, the use of a one piece construction instead of a construction comprising multiple parts would be an obvious engineering choice when doing so would not change the operation of the prior art.  MPEP 2144.04(V)(B).  As such, it would have been obvious to modify the packings so that they 

    PNG
    media_image3.png
    1080
    1675
    media_image3.png
    Greyscale

Regarding claim 2, Honda teaches the limitations of the claim
“The mounting system according to claim 1, wherein the mounting mat for each of the four substrates is a non-woven mounting mat comprising inorganic fibers (as the 1.
Claims 3 and 14 require that for the system of claims 1 and 2, the substrate is a ceramic substrate.  
While Honda teaches that each catalyst 1 is a honeycomb catalyst used to treat gases (Honda col. 1, ll. 9–16), the reference does not teach the material used to construct the catalyst 1.  However, it would have been obvious to manufacture the catalysts 1 from a ceramic material because Liu teaches that ceramic is a commonly used material for constructing honeycomb catalyst substrates used to treat gas.  Liu [0003]; MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a skilled artisan).
Regarding claim 4, Honda teaches the limitations of the claim:
“The mounting mat system according to claim 1, wherein each substrate comprises four flat side faces that extend between the front and the rear face (the four sides of each catalyst 1, Honda Fig. 3) and wherein the substrate comprises a squared cross-section (as each catalyst unit 1 comprises a squared cross-section, id.).” 
Claim 5 is cancelled.
Regarding claim 6, Honda teaches the limitations of the claim:
“The mounting mat system according to claim 1, wherein each mounting mat covers the entire three flat side faces that enclose an edge up to an adjacent edge of the corresponding substrate (as seen in the annotated version of Fig. 3 above).”

Regarding claim 7, Honda teaches the limitations of the claim:
“The mounting mat system according to claim 6, wherein each mounting mat extends over the adjacent edge of the corresponding substrate (as seen in the annotated version of Fig. 3 above).”
Regarding claim 8, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor comprising at least four substrates as well as a mounting mat according to claim 1 for each substrate (packaged catalyst assembly, Honda Fig. 6, col. 2, ll. 55–61).”
Regarding claim 9, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 8, wherein the four substrates are arranged in two rows of two substrates (as the packaged catalyst assembly comprises three rows of three catalyst units 1, and therefore the assembly has two rows that comprise two units 1, as seen in Honda Fig. 6).”
Regarding claim 10, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 8, wherein the pollution control element comprises nine substrates arranged in three rows of three substrates (as the packaged catalyst assembly comprises nine catalyst units 1, arranged in three rows of three substrates, as seen in Honda Fig. 6).”
Regarding claim 11, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 8, wherein the number of substrates in a row is identical to the number of rows (as the packaged catalyst assembly comprises three rows each comprising three catalyst units 1, as seen in Honda Fig. 6).”
Regarding claim 12, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 11, wherein
when z is the number of substrates in a row and the number of rows;
when x is the number of 3-side wrapped substrates;
and when y is the number of 2-side wrapped substrates;
x is equal to 2 times z and y is equal to (z – 2) multiplied with z (it would have been obvious for Honda’s assembly to comprise two rows each having two catalyst units 1 because this would merely involve scaling down the size of the device; when Honda is modified as described in the rejection of claim 1 Honda’s catalyst assembly would have the same structure as Fig. 1 of instant disclosure which has the mathematical relationship described in claim 12) or
when u is the number of substrates in a row, 
when v is the number of rows,
when x is the number of 3-side wrapped substrates
when y is the number of 2-side wrapped substrates
then x is equal to u + v and y is equal to u*v – x.”
Claim 13 is withdrawn.
Regarding claim 15, Honda teaches the limitations of the claim:
“The mounting mat system according to claim 14, wherein each substrate comprises four flat side faces that extend between the front and the rear face (the four sides of each catalyst 1, Honda Fig. 3) and wherein the substrate comprises a squared cross-section (as each catalyst unit 1 comprises a squared cross-section, id.).” 
Claim 16 
Regarding claim 17, Honda teaches the limitations of the claim:
“The mounting mat system according to claim 1, wherein each mounting mat covers the entire three flat side faces that enclose an edge up to an adjacent edge of the corresponding substrate (as seen in the annotated version of Fig. 3 above).”
Regarding claim 18, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 9, wherein the pollution control element comprises nine substrates arranged in three rows of three substrates (as the packaged catalyst assembly comprises nine catalyst units 1, arranged in three rows of three substrates, as seen in Honda Fig. 6).”
Regarding claim 19, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 9, wherein the number of substrates in a row is identical to the number of rows (as the packaged catalyst assembly comprises three rows each comprising three catalyst units 1, as seen in Honda Fig. 6).”
Regarding claim 20, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 10, wherein the number of substrates in a row is identical to the number of rows (as the packaged catalyst assembly comprises three rows each comprising three catalyst units 1, as seen in Honda Fig. 6).”




Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 2, 6, 7 and 17 in light of the amendments.  
Prior Art Rejections
The Examiner maintains that the pending claims are unpatentable for the reasons stated above.
The Applicant argues that it would not have been obvious to integrate Honda’s packings 2 and 8, to comprise a single, three-sided packing, rather than two separate packings 2, 8.  Applicant Rem. dated May 18, 2021 (“Applicant Rem.”) 6, 7.  Rather, the Applicant argues that the shape of the packings is limited to those illustrated in Honda’s disclosure.  Id. at 7.  As such, the Applicant argues that Honda teaches that only its illustrated packings 2 are suitable for the illustrated catalysts 1, and the Examiner fails to identify any prior art teaching that would motivate a person of ordinary skill in the art to use anything but the packing configurations taught by the reference.  Id.  
The Applicant also argues that it would not have been obvious to integrate the packings 2, 8 in view of the integration of parts rationale provided in MPEP 2144.04(V)(B).  The Applicant asserts that there is a lack of evidence that integrating the packings 2, 8 into a single packing would not change the operation of the prior art.  Applicant Rem. 8.  
The Applicant also argues that the Honda reference is similar to the situation in Schneck v. Norton Corp. (discussed in MPEP 2144.04(V)(B)).  Applicant Rem. 8.  In that case, the claims were directed to a vibratory testing machine comprising a holding Id.  Nortron argued that the invention is just making integral what had been made in four bolted pieces.  Id.  The court disagreed, finding that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via a one piece-gapless support structure.  Id.
The Applicant argues that, here, Honda perceived the need for a one-side flat-shaped piece of packing and the present invention eliminated that need by providing a three-sided U-shaped configuration.  Applicant Rem. 8.  The Applicant provides no evidence or citations to support this conclusion.
The Examiner respectfully disagrees with the Applicant’s analysis.  Instant claim 1 is directed to a mounting mat system comprising at least four substrates.  Each substrate has at least three flat side faces.  The system further comprises a mounting mat for each of the substrates.  Each mounting mat is shaped so that it covers at least partially three of the flat side faces and at least partially two edges enclosed by two respective flat side faces of the corresponding substrate.  
The disclosure states the mounting mats are shaped so that they may cover more than one flat side face of the respective substrate.  Spec. dated Feb. 03, 2017 (“Spec.”) p. 3, ll. 14–15.  As such, the mounting mat may cover two or three flat side faces of the substrate.  Id.  at p. 4, ll. 13–30.  This configuration reduces the material required to protect the substrate because every flat side is only covered with one mounting mat layer.  Id. at p. 9, ll. 16–19.

    PNG
    media_image4.png
    955
    973
    media_image4.png
    Greyscale

Honda also teaches a mounting system comprising nine catalysts 1 (i.e., substrates).  Honda Fig. 3, col. 2, ll. 25–42.  Each catalyst 1 comprises four flat faces.  Id.  The system also comprises packings 2, 7, 8 (i.e., mounting mats) for each of the catalysts 1.  Id.  The packings are shaped as desired, and the reference illustrates three specific shapes in the preferred embodiment.  Id. at col. 2, ll. 62–64.  These shapes include an L-shaped packing 2, an inverted L-shaped packing 7 and a flat packing 8.  Id. at Figs. 7–10, col. 2, ll. 25–42.  As seen in Fig. 3, the top-left catalyst 1 is protected by an L-shaped packing 2 covering two flat sides of the catalyst 1, and a flat packing 8 covering the top flat side of the catalyst 1.  Id. at Figs. 3, 7–10, col. 2, ll. 25–42.  The flat side on the right of this catalyst 1 is protected by the vertical leg of an L-shaped packing 2 protecting the adjacent catalyst 1.  As such, every flat side of the catalyst 1 is covered by only one layer of packing material.

    PNG
    media_image5.png
    743
    1064
    media_image5.png
    Greyscale

Honda therefore differs from claim 1 because the packings 2 cover two of the flat sides of the catalysts 1, rather than three of the flat side faces as required by the claim.  
The use of a one piece construction, however, instead of a construction of multiple parts would merely be a matter of obvious engineering choice, when the integrated device would be expected to operate in substantially the same manner as a device made of separate pieces.  MPEP 2144.04(V)(B).  However, if the integrated construction produces a new and unexpected result compared to a device with separated parts, the device made of integrated parts may be patentable over the prior art.  Id.
For instance, in In re Larson, the claim was to a fluid transporting vehicle comprising a brake drum integral with clamping means.  Id.  This claim rejected over a prior art reference with a brake disc and clamp comprising several parts rigidly secured together as a single unit.  Id.  The court affirmed the rejection because the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  Id
In contrast, in Schneck v. Nortron Corp., the claims were directed to a vibratory testing machine comprising a holding structure, a base structure, and a supporting means which form a single integral and gaplessly continuous piece.  MPEP 2144.04(V)(B).  Norton argued that the invention was simply making integral what had been in four bolted pieces.  Id.  The court disagreed, holding that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the underpinnings and expectations of the art.
Here, for instance in Honda’s top-left catalyst 1, it would have been obvious to integrate the L-shaped packing 2 and the top, flat packing 8 because this construction would operate in substantially the same way as mounting mat described in instant application.  Specifically, this integral construction of the L-shaped packing 2 and the top packing 8 would reduce the material required to protect the catalyst 1 because every flat side would only be covered by one layer of packing material, in the same way that Fig. 3 of Honda illustrates one layer of packing 2 or 8 covering each flat side of the top-left catalyst 1.  Honda Fig. 3.  This integrated configuration of Honda would therefore operate in the same way as the three-sided mounting mat of instant specification, because the disclosure states that instant invention covers every flat side with only one layer of mounting material.  Spec. p. 9, ll. 16–19.   
This case is not the situation disclosed in Schneck.  In that case, the claimed one-piece gapless support structure eliminated the need for dampening mechanisms, which were necessary in the prior art.  MPEP 2144.04(V)(B).  In this case, there is no Id. at p. 9, ll. 16–19.  This configuration would be satisfied integrating Honda’s L-shaped packing 2 with the flat packing, because as seen in Fig. 3, every side of the catalyst 1 is covered with only one layer of packing material.
Additionally, the Applicant is incorrect in arguing that Honda’s packings are limited to the specific shapes illustrated in Figs. 7–10.  Rather, Honda states that the packings are molded to varied shapes in accordance with the invention. Honda col. 2, ll. 63–67.  As such, a person of ordinary skill in the art would understand that the particular shapes illustrated in Figs. 7–10 are preferred embodiments, and not a limitation on possible alterations to the packings 2, 7, 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Anahara et al., US 5,454,845 (“Anahara”) at col. 6, ll. 48–50 (“Kaowool…which is a non-woven fabric made of ceramic fibers”).